—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered July 27, 1994, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
Absent the consent of the parties, the verdict sheet which the trial court submitted to the jury in this case was improper (see, CPL 310.30), and the record is insufficient to support the People’s contention that the defendant impliedly consented to the verdict sheet. Under the circumstances, a new trial is required (see, People v Damiano, 87 NY2d 477).
We have considered the defendant’s remaining contentions and find them to be without merit.
Bracken, J. P., Miller, Copertino and Krausman, JJ., concur.